Opinion by
Mr. Chief Justice McBride.
The answer of the defendant contains many conclusions of law and some inconsistencies. From all the pleadings it appears that there came into the hands of the State Treasurer from sales of brick and other products of the state penitentiary during the biennium of 1911 and 1913 the sum of $20,808.26, which, under the direction of the board, was charged in a separate account as a revolving fund, of which $16,191.33 was paid out by warrants drawn upon it for expenditures “found necessary in order to insure the safe custody of the inmates, promote the welfare of the institution, and carry out the purposes for which it was established.” It also appears that, for the support and maintenance of the institution, the salaries of officers and employees, and for the general maintenance and contingent expenses of the penitentiary, the legislature appropriated $142,000, of which there was expended $80,375.45 over and above the sum of $16,191.33, before mentioned, making up. a total expenditure for the biennial period of $96,566.78. There is no authority of law for creating this so-called revolving fund, and therefore it did not legally exist. The moneys paid into the treasury from the proceeds of materials manufactured at the penitentiary became legally part of the general funds in the state treasury, and the attempt to *118maintain and draw warrants upon this so-called revolving fund was not authorized by law. Except in the case of school funds and other funds raised by special taxation and authorized by law for a particular purpose there is no segregation of moneys in the treasury. As to moneys appropriated by the legislature out of the general funds of the state, the separation and designation of the particular sums appropriated as “funds,” such as “penitentiary fund,” “asylum fund,” etc., is largely a matter of bookkeeping, and is done for convenience in ascertaining when the amount appropriated has been exhausted. The amount, therefore, designated by the state’s bookkeeper as the “revolving fund” was, in fact, a part of the general funds of the state, and subject to be paid out upon any warrant presented against any so-called fund the amount of which had not been exhausted. It was a mistake, therefore, to designate warrants drawn for the maintenance of the penitentiary as drawn upon the so-called revolving fund and payable out of it. Technically speaking, they should have been drawn upon what was known on the books of the treasurer as the “penitentiary fund”; but, so far as the state is concerned, except for some confusion in bookkeeping which might, but in this case did not, lead to warrants in excess of the amount appropriated by the legislature, the result is exactly the same as though the warrants had been drawn against that portion of the general funds of the state designated for the purposes of bookkeeping “the penitentiary fund.” This is too plain for argument. It is admitted that the expenditures made were for the maintenance of the penitentiary’s legitimate indebtedness. For that purpose any money which came into the state treasury and was otherwise unappropriated could be drawn upon so long *119as the amount did not exceed $142,000. This $16,-191.33 did come into the state treasury, and was not otherwise appropriated, and could therefore be legitimately used, along with any other money in the treasury, to answer the demands caused by expenditures at the penitentiary. Had the amount of $142,000 appropriated by the legislature been first consumed, and this $16,191.33 been used in addition to that, the state would have been damaged, but it is an admitted fact that only $96,566.78, including the amount drawn from the revolving fund, was drawn altogether, leaving a balance of $45,433.22 to be returned to the treasury. To say that the state has been damaged in any respect by the irregular manner in which the warrants were drawn and paid is to ignore plain facts and figures which speak for themselves.
The judgment of the Circuit Court is affirmed.
Aeeirmed